Citation Nr: 0931342	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for residuals of abdominal 
surgery at a Department of Veterans Affairs (VA) Medical 
Center in July 2001 and April 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had periods of active duty for training.

Service connection for a right knee disability was originally 
denied by the Department of Veterans Affairs (VA) Regional 
Office (RO) in an October 1970 rating decision.  The 
appellant was informed of this determination and of his right 
to appeal, but a timely appeal was not received.  The 
appellant sought to reopen his claim in August 2002, but the 
RO concluded in a September 2002 rating action that new and 
material evidence had not been received.  In addition, the RO 
denied service connection on a secondary basis for a left 
knee disability.  By rating decision dated September 2004, 
the RO denied the appellant's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
abdominal surgery performed at a VA Medical Center in 2001 
and 2002.  The appellant filed a timely appeal to the Board 
of Veterans' Appeals (Board).

The Board notes that during the February 2005 hearing at the 
RO, the Decision Review Officer concluded that the evidence 
of record was new and material, and reopened the claim for 
service connection for a right knee disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Accordingly, the Board recharacterized 
this matter as set forth on the cover page.

The appellant was scheduled to testify at a hearing before a 
Veterans Law Judge in August 2007, but failed to report for 
it.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disability and service connection for a left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Abdominal surgery was performed at a VA facility in July 
2001 and April 2002.

2.  There is no competent medical evidence establishing that 
the surgeries resulted in additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
abdominal surgery have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a December 2005 letter the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for compensation benefits under 
38 U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the appellant and what information and 
evidence will be obtained by VA.  The case was thereafter 
readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, an opinion of a VA physician, and the 
appellant's testimony at a hearing at the RO. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim, including testimony at a RO 
hearing.  Thus, the appellant has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the Department 
in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

In this case, the appellant filed his section 1151 claim in 
April 2004.  Effective September 2, 2004, the regulations 
pertaining to claims for compensation pursuant to 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997, were amended.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations 
implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in a 
veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish entitlement, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

In essence, the appellant asserts that the surgery performed 
at the VA in July 2001 ad April 2002 resulted in additional 
disability.  He claims that he developed dumping syndrome as 
a result of the failed procedure.  

The appellant was hospitalized by the VA in July 2001.  The 
hospital summary shows that he had a history of 
diverticulitis that required a diverting colostomy in 1998, 
which was complicated by a fistula, suprapubic, which had 
healed.  He subsequently developed a large ventral hernia 
which extended from the subxiphoid region to the right lower 
quadrant.  It had become increasingly bothersome and tender, 
and had grown in size.  A CT scan revealed loops of bowel 
within the hernia itself.  The appellant was admitted in July 
2001 for repair of the ventral hernia and possible colostomy 
takedown.  The repair was complicated by violation of the 
anterior portion of the rectum during the attempted takedown 
of the colostomy.  At that appoint, the surgeon elected to 
re-establish the colostomy.  The entire Hartmann's pouch was 
left intact for possible suture-attempted colostomy takedown.  
The diagnoses on discharge were colostomy, Hartmann pouch to 
small bowel fistula and ventral hernia.  

The appellant was again admitted to a VA hospital in April 
2002 for an elective ostomy takedown.  During the surgery, 
the posterior wall of the rectum was violated by stapler.  
This was due to the folded over configuration of the rectal 
stump.  

The appellant was seen in a VA outpatient treatment clinic in 
October 2005.  He said that he saw an outside surgeon and was 
advised that his chronic diarrhea was from the previous colon 
surgery.  

The appellant was examined by the VA in January 2006.  He 
asserted that the error by the surgeon in the initial attempt 
to takedown the Hartmann pouch resulted in his dumping 
syndrome.  The examiner noted that he reviewed the claims 
folder.  Following an examination, the physician opined that 
the abdominal problems the appellant is experiencing were not 
caused by carelessness, negligence, lack of proper skill or 
error in judgment by the physicians performing the surgical 
procedures.  He noted that the appellant was warned before 
the operations and signed a consent form in which he 
understood that intraoperative complications were possible.  
He added that the physician supervising the original attempt 
to reverse the colostomy and takedown of the Hartmann pouch 
decided to terminate and postpone the correction to a later 
date.  The examiner commented that he did not believe that 
the termination resulted in the subsequent problems the 
appellant is experiencing.  During the second attempt to 
takedown the Hartmann pouch and reverse the colostomy, the 
posterior wall was "violated," but this only resulted in 
the loss of 2 cm of rectum.  

The VA examiner also stated that he believed that the 
appellant's dumping syndrome would likely have occurred, even 
if the first attempt to reverse the colostomy had been 
successful because he had undergone a colectomy with the 
removal of a significant portion of his colon.  The surgeon 
had to free up and bring down a significant amount of the 
transverse colon to attach to the rectum for the anastomosis.  
The physician added that the appellant already had a large 
ventral hernia prior to the first attempt to takedown the 
Hartmann pouch.  He concluded that it was less likely than 
not that the appellant's current disabilities are associated 
with any error from the surgery in question.

The only evidence supporting the appellant's claim consists 
of his statements.  In fact, during a hearing at the RO in 
May 2006, he asserted that he had letters from two non-VA 
surgeons indicating that they would not operate on him 
because of his condition.  He was specifically advised by the 
Decision Review Officer to submit all relevant evidence.  The 
appellant acknowledged, however, that nobody had told him 
that a physician had made a mistake or had done something 
wrong.  In contrast, the only medical opinion of record was 
based on a review of the claims folder.  That opinion 
demonstrates that the abdominal surgery performed by the VA 
did not result in any additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or an event not reasonably foreseeable.  

The fact remains that there is no competent medical evidence 
to the effect that the appellant had increased disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or an event not reasonably foreseeable.  The Board concludes 
that the medical findings are of greater probative value than 
the appellant's allegations of additional disability.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
abdominal surgery.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of abdominal surgery are denied.


REMAND

The appellant argues that he has submitted new and material 
evidence to warrant reopening of his claim for service 
connection for a right knee disability.  He also asserts that 
he has a left knee disability due to his right knee 
disability.  As noted above, the appellant apparently only 
had active duty for training.  He claims that he tripped over 
a tree branch while running and injured his right knee.  He 
states that this occurred on active duty for training.  
During a hearing at the RO in February 2005, he testified 
that the injury was in 1957.  However, on VA Form 21-526, he 
indicated that the injury was sustained in June 1956.  He 
referred to treatment at Maxwell Air Force Base hospital at 
that time.  

It does not appear that the RO attempted to obtain the 
treatment records from Maxwell Air Force Base or to verify 
the appellant's periods of active duty for training.  The 
Board acknowledges that in an April 2003 letter to the 
appellant, the National Personnel Records Center wrote that 
his records were fire-related.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In light 
of the actions below, the issue of service connection for a 
left knee disability on a secondary basis is deferred.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should contact the 
appellant and ask him to state when his 
right knee injury occurred, and provide 
any information concerning the treatment 
he received at that time.

2.  The RO/AMC should attempt to procure 
the records from Maxwell Air Force Base 
Hospital from 1956 through 1957.  

3.  The RO/AMC should attempt to verify 
the appellant's periods of active duty for 
training from 1956 to 1958.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


